DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.

Election/Restrictions
Claims 16-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 July 2021.

Claim Rejections - 35 USC § 112
Claims 3-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the connecting device comprises a hose connector at an end of the connecting device. However, claim 1 already recited “the inlet section and the outlet section respectively comprising one or more connectors for each of the two or more components”. It is unclear if the hose connector is one of the “one or more connectors” recited in claim 1, or a new connector. The same is true of the limitation “a passage” recited in claim 3. Is this one of the “one or more passages” recited in claim 1, or a new passage. For examination purposes only, the hose connector and passage will be treated as one of the connectors and passages from claim 1, respectively.
Regarding claim 5, the claim requires that the nozzle connector comprises one, two or more wings”. However, claim 1 already recited that the quick release mechanism has an arm. It is unclear if the wing recited in claim 5 is the same as the arm recited in claim 1, or a new element. Based on the specification, the word “arm” does not appear, and it has been treated as a synonym for the wing recited. For examination purposes only, claim 5 will be treated as further defining the arm in claim 1 to “at least one” arm. 
Regarding claim 6, the claim recites that the wings are coupled to a protrusion. However, claim 1 already recited that the arms have a locking protrusion. It is unclear if claim 6 is referring to the locking protrusion or a different projection. The specification only describes each arm/wing as having one projection/protrusion. For examination purposes only “a projection” in claim 6 will be treated as “the locking protrusion”.
Claim 15 recites that the inlet section comprises one inlet connector. However, claim 1 already recited “the inlet section and the outlet section respectively comprising one or more connectors for each of the two or more components”. It is unclear if the inlet connector is one of the “one or more connectors” recited in claim 1, or a new connector. For examination purposes only, the inlet connector will be treated as one of the connectors from claim 1.
The remaining claims are rejected base on their dependency.

Claim Rejections - 35 USC § 102
Claims 1-3, 5-7, 9, 10, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbett et al. (USP 5,799,986 hereinafter “Corbett”).
In regards to claim 1, Corbett discloses a connecting device (3) for connecting two or more components to one another, the connecting device comprising:
 an inlet section (28); 
an outlet section (at “24”), the inlet section and the outlet section respectively comprising one or more connectors (25, 27) for each of the two or more components, with one or more passages (central bore)extending between the inlet section and the outlet section, with the connecting device being of single piece design and being plastic (outer member 3 is a single piece and abstract discloses plastic); and 
a movable quick release mechanism (30) integrally formed at the outlet section, the movable quick release mechanism including a flexible arm (31) having a proximal end connected to the outlet section (at “32”) and a distal end free of the outlet section, and a locking protrusion (34) disposed on the distal end of the flexible arm.
In regards to claim 2, Corbett further discloses the connecting device is an elbow (shown in fig. 1) configured to connect a hose to a spray nozzle of a spray mixer at the outlet section (fig. 1 shows this capability).
In regards to claim 3, as best understood by the examiner, Corbett further discloses the connecting device comprises a hose connector (27) arranged at an end of the connecting device and the movable quick release mechanism (30) is a nozzle connector at the other end of the connecting device with a passage (central bore) extending from the hose connector to the nozzle connector.
In regards to claim 5, as best understood by the examiner, Corbett further discloses the nozzle connector comprises one, two or more wings (30) configured to actuate a retaining or releasing function of the nozzle connector.
In regards to claim 6, as best understood by the examiner, Corbett further discloses the one, two or more wings are each coupled to a projection (34) and movement of a respective wing induces a radial movement of the projection coupled thereto to actuate a retaining or releasing function of the nozzle connector.
In regards to claim 7, as best understood by the examiner, Corbett further discloses the one, two or more wings are spring loaded with respect to a body of the connecting device (see column 8, lines 19-23).
In regards to claim 9, as best understood by the examiner, Corbett further discloses a seal (16) arranged at the nozzle connector.
In regards to claim 10, it is noted that this claim is a product-by-process claim. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since “3D printed” imparts no further structure to “elbow”, the claim has been met.
In regards to claim 12, Corbett further discloses the connecting device is configured to conduct pressurized gas (see column 10, lines 6-9).
In regards to claim 14, Corbett further discloses the connecting device is an elbow configured to be coupled to a spray nozzle for the supply of gas in order to spray fluid components exiting a cartridge either directly or multi-component materials mixed by way of a mixing element (fig. 1 shows this capability).
In regards to claim 15, as best understood by the examiner, Corbett further discloses the inlet section comprises one inlet connector (27), and the movable quick release mechanism is a single outlet connector with one passage (central passage) extending between the inlet section and the outlet section.

Claim Rejections - 35 USC § 103
Claims 4 , 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett as applied to claim 3 above. 
 In regards to claims 4 and 8, Corbett does not disclose the hose connector is a hose barb or the hose connector comprises one, two or more projections (128) projecting radially toward the passage.
However, fig. 14 of Corbett shows that it is well-known in the prior art to have the hose connector be a hose barb with a projection (81) projecting radially toward the passage.
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the hose connector as a hose barb, in order to allow a hose to be retained securely thereon.
In regards to claim 11, Corbett further discloses the hose connector is arranged at an angle with respect to the nozzle connector (see fig. 1). While Corbett does not expressly disclose the angle being between 30 and 60 degrees; the angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Corbett to have the angle be between 30 and 60 degrees, as the angle may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Allowable Subject Matter
Claim 24 is allowed.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679 
05/19/2022